Exhibit 10.24
OFFICE SUBLEASE
THIS SUBLEASE is made and entered into this 1 day of May, 2009, by and between
Municipal Mortgage & Equity, LLC, a Delaware limited liability company
(“Sublandlord”) and Walter Investment Management Corp., a Maryland corporation
(“Subtenant”).
     1. BASIC LEASE PROVISIONS. As used in this Sublease, the following initial
capitalized terms in this Section 1 shall have the meanings set forth in this
Section 1:

  A.   Property Address: The hereinafter described Premises are located within
that certain Building (the “Building”) known as Bayport Plaza, having an address
of 3000 Bayport Drive, Tampa, Florida 33607, located on the Land on which the
Building is situated and all Common Areas, as further defined in the Prime
Lease.     B.   Premises: The space located on the 11th floor of the Building
and depicted on the floor plan attached hereto as Exhibit A and deemed for
purposes of this Sublease to contain 25,127 rentable square feet.     C.  
Subtenant’s Address until the Commencement Date: Corporate Center Two, 10th
Floor, 4211 W. Boy Scout Boulevard, Tampa, Florida 33607, thereafter, the
Premises     D.   Sublandlord’s Address (for notices):

621 East Pratt Street, Suite 300
Baltimore, MD 21202
Attn: General Counsel

With a copy to:

Richard D. Eckhard, Esq.
Holland & Knight LLP
100 North Tampa Street, Suite 4100
Tampa, FL 33602

  E.   Prime Landlord: Bayport Plaza Investors LLC

Prime Landlord’s Address (for notices):
c/o UBS Realty Investors LLC
242 Trumbull Street
Hartford, Connecticut 06103-1212

With a copy to:

1



--------------------------------------------------------------------------------



 



Advantis Real Estate Services Co.
4300 W. Cypress Street
Tampa, Florida 33607
Attn: Property Manager, Bayport Plaza

  F.   Identification of Prime Lease and all amendments thereto: Office Lease
Agreement dated February 2, 2005 by and between Bayport Plaza Investors, LLC as
Landlord, and Municipal Mortgage & Equity, LLC as Tenant; Amendment to Lease
Agreement dated July 6, 2006 (collectively, the “Prime Lease”)     G.   Sublease
Term: 83 and 1/2 months     H.   Commencement Date: May 15, 2009     I.  
Expiration Date: April 29, 2016     J.   Base Rent:

                              Base Rent per         Month   RSF   Annual Rent  
Monthly Rent
1-12
  $ 21.00     $ 527,667.00     $ 43,972.25  
13-24
  $ 21.63     $ 543,497.01     $ 45,291.42  
25-36
  $ 22.28     $ 559,801.92     $ 46,650.16  
37-48
  $ 22.95     $ 576,595.98     $ 48,049.66  
49-60
  $ 23.64     $ 593,893.86     $ 49,491.15  
61-72
  $ 24.34     $ 611,710.67     $ 50,975.89  
73-84 (84 is a partial month)
  $ 25.08     $ 630,061.99     $ 52,505.17  

  K.   Payee of Rent: Municipal Mortgage & Equity, LLC     L.   Payment Address:
621 East Pratt Street, Suite 300, Baltimore, MD 21202, Attention: Accounts
Payable     M.   Subtenant’s Use: General, administrative and executive offices
consistent with the standards of a “Class A” office building.     N.   Broker:
CB Richard Ellis on behalf of Sublandlord, and Jones Lang LaSalle on behalf of
Subtenant

2



--------------------------------------------------------------------------------



 



     2. PRIME LEASE. Sublandlord is the tenant under the Prime Lease identified
in Section 1(F). Sublandlord and Subtenant acknowledge that Sublandlord has
delivered to Subtenant a copy of the Prime Lease between Prime Landlord and
Sublandlord.
     3. SUBLEASE. Sublandlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Subtenant to be performed, hereby subleases to Subtenant, and Subtenant accepts
from Sublandlord, certain Premises described in Section 1(B) and located in the
Building.
     4. SUBLEASE TERM. The Sublease Term will commence on the Commencement Date
specified in Section 1(H) and expire on the Expiration Date specified in
Section 1(I), unless sooner terminated as otherwise provided elsewhere in the
Sublease.
     5. POSSESSION. Sublandlord agrees to deliver possession of the Premises on
or before the Commencement Date in “AS-IS” condition as of the execution and
delivery of this Sublease by Sublandlord, reasonable wear and tear excepted.
Subtenant has fully inspected the Premises and accepts them in their “AS-IS”
condition. Sublandlord makes no representations, express or implied, as to the
condition of the Premises or their suitability for Subtenant’s use, and
Subtenant acknowledges that Sublandlord will have no obligation to make any
improvements or repairs to the Premises. Sublandlord will cooperate with
Subtenant in requesting Prime Landlord’s consent for Subtenant’s pro rata share
of Building directory signage and signage at the entrance to the Premises for
Subtenant.
     Sublandlord agrees to provide, and Subtenant agrees to purchase, certain
furniture located in the Premises, a full inventory of which is attached hereto
as Exhibit B, in its “as is, where is” condition, without any representation or
warranty, express or implied, of any kind whatsoever, for One Hundred Fifty
Thousand Seven Hundred Sixty Two Dollars and NO/100 Cents ($150,762.00),
together with any applicable Florida sales and use tax (the “Furniture
Payment”). No later than delivery of possession of the Premises to Subtenant,
Subtenant will deliver $136,000 of the Furniture Payment to Escrow Agent in
accordance with Section 34 below and the balance of the Furniture Payment to
Sublandlord.
     6. TENANT’S USE. The Premises shall be used and occupied only for the
Subtenant’s Use set forth in Section 1(M).
     7. RENT. Beginning on the Commencement Date, Subtenant agrees to pay the
Base Rent to the Payee of Rent at the Payment Address, or to another payee or at
another address designated by notice from Sublandlord to Subtenant, without
prior demand and without any deduction. Base Rent is to be paid in equal monthly
installments in advance on the first day of each month of the Sublease Term.
Base Rent will be pro-rated for partial months at the beginning and end of the
Sublease Term. All charges, costs and sums required to be paid by Subtenant to
Sublandlord under this Sublease in addition to Base Rent are to be deemed
“Additional Rent”, and Base Rent and Additional Rent are collectively referred
to as “Rent”. Subtenant’s covenant to pay Rent is independent of every other
covenant in this Sublease. If Rent is not paid when due,

3



--------------------------------------------------------------------------------



 



Subtenant must pay, relative to the delinquent payment, an amount equal to the
sum which would be payable by Sublandlord to Prime Landlord for late payment
under the Prime Lease.
     8. ADDITIONAL RENT.

  A.   If and to the extent that Sublandlord is obligated to pay additional rent
under the Prime Lease as a result of any act or omission of Subtenant (but
excluding Operating Expenses, Utility Expenses and Taxes as defined in the Prime
Lease) Subtenant must pay to Sublandlord such additional rent within five
(5) days after demand.     B.   Subtenant must pay with each installment of Rent
hereunder, any and all sales, use or rental tax imposed upon such Rent.

     9. TENANT’S OBLIGATIONS. Subtenant will be responsible for, and will pay
the following:

  A.   All utility consumption costs directly contracted for by Subtenant,
including without limitation, the cost of any telephone services and equipment
as may be required by Subtenant in its use of the Premises. Subtenant shall hold
Sublandlord harmless from all costs or expenses Sublandlord may incur from
Subtenant’s failure to pay such utility bills or to perform any of its
obligations with respect to the purchase of utilities.     B.   All costs
charged by Prime Landlord in connection with providing the Premises: (i) HVAC
services outside of Normal Business Hours, and (b) any excess utility
consumption under Article 5 of the Prime Lease.     C.   All maintenance,
repairs and replacements to the Premises and its equipment necessary to maintain
same in first class condition and in compliance with the requirements imposed
under the Prime Lease, including performing all obligations relating to
maintenance, repair and replacement imposed upon Sublandlord under the Prime
Lease (including without limitations, those resulting from any obligation of
Sublandlord to comply with laws, ordinances, orders, rules and regulations of
all governmental authorities and insurance bodies applicable to the Premises).

     10. QUIET ENJOYMENT. Sublandlord represents that it has full power and
authority to enter into this Sublease, subject to the consent of the Prime
Landlord, if required under the Prime Lease. So long as no Event of Default
(defined in Section 23) has occurred, Subtenant’s quiet and peaceable enjoyment
of the Premises shall not be disturbed or interfered with by Sublandlord, or by
any person claiming by, through, or under Sublandlord.
     11. TENANT’S INSURANCE. Subtenant must procure and maintain, at its own
cost and expense, all such insurance as is required to be carried by the tenant
under the Prime Lease,

4



--------------------------------------------------------------------------------



 



naming Sublandlord, as well as Prime Landlord, in the manner required therein
and such property insurance as is required to be carried by the tenant under the
Prime Lease to the extent such property insurance pertains to the Premises. If
the Prime Lease requires Sublandlord to insure leasehold improvements or
alterations, then Subtenant shall insure the leasehold improvements and
alterations made by Subtenant in the Premises and Sublandlord shall insure the
balance of the leasehold improvements and alterations. Subtenant must furnish to
Sublandlord a certificate of Subtenant’s insurance required hereunder not later
than ten (10) days prior to Subtenant’s taking possession of the Premises. Each
party hereby waives claims against the other for property damage provided such
waiver shall not invalidate the waiving party’s property insurance; each party
will attempt to obtain from its insurance carrier a waiver of its right of
subrogation. Subtenant hereby fully waives any present or future claims against
Sublandlord for property damage to the Premises or its contents. Subtenant
hereby waives claims against Prime Landlord for property damage to the Premises
or its contents if and to the extent that Sublandlord waives such claims against
Prime Landlord under the Prime Lease. Subtenant agrees to obtain, for the
benefit of Prime Landlord and Sublandlord, such waivers of subrogation rights
from its insurer as are required of Sublandlord under the Prime Lease.
     12. ASSIGNMENT OR SUBLETTING.

  A.   Subtenant may not, without Sublandlord’s prior written consent,
(i) assign, convey or mortgage this Sublease or any interest under it; (ii)
allow any transfer thereof or any lien upon Subtenant’s interest by operation of
law; (iii) further sublet the Premises or any part thereof; or (iv) permit the
occupancy of the Premises or any part thereof by anyone other than Subtenant or
its subsidiaries or affiliates (any of the foregoing herein defined as a
“Transfer”). Sublandlord’s consent to an assignment of this Sublease or a
further sublease of the Premises may not be unreasonably withheld, delayed or
conditioned. If Sublandlord consents to a proposed Transfer, Sublandlord will
use reasonable efforts to obtain the consent of Prime Landlord. Any cost of
obtaining Prime Landlord’s consent will be borne by Subtenant. Further,
Subtenant will reimburse Sublandlord for any reasonable costs (including
attorneys’ fees) incurred by Sublandlord in connection with any Transfer.     B.
  Subtenant has the right to assign this Sublease or further sublet all or any
part of the Premises to a Related Entity without Sublandlord’s approval, but
subject to Prime Landlord’s consent if such consent is required under the Prime
Lease. A “Related Entity” means a parent, subsidiary, affiliate, or successor
(by merger, consolidation, transfer of assets, assumption or otherwise) of
Subtenant.     C.   Subtenant acknowledges that the Prime Landlord has recapture
rights pursuant to Section 23(a) of the Prime Lease upon a request for Prime
Landlord’s consent to an assignment, sublease or other transfer. Any requested
Transfer by Subtenant may be subject to such recapture rights.

5



--------------------------------------------------------------------------------



 



  D.   No permitted Transfer will be effective unless and until any default by
Subtenant hereunder shall have been cured. No permitted Transfer will relieve
Subtenant from Subtenant’s obligations and agreements hereunder and Subtenant
will continue to be liable as a principal and not as a guarantor or surety to
the same extent as though no Transfer had been made.

     13. RULES. Subtenant agrees to comply with all rules and regulations that
Prime Landlord has made or may hereafter from time to time make for the
Building. Sublandlord will not be liable in any way for damage caused by the
non-observance by any of the other tenants of such similar covenants in their
leases or of such rules and regulations.
     14. REPAIRS AND COMPLIANCE. Subtenant must promptly pay for the repairs
provided for in Section 9(C) and Subtenant must, at its expense, comply with all
laws, ordinances, rules, regulations, requirements and orders of all
governmental authorities, including without limitation the Americans with
Disabilities Act of 1990 and all regulations promulgated pursuant thereto (the
“ADA”), and of all insurance bodies and their fire prevention engineers at any
time in force during the Sublease Term which are applicable to the Premises
(“Legal Requirements”).
     15. RENT ABATEMENT. If Sublandlord is entitled, under the Prime Lease, to a
rent abatement as a result of a fire or other casualty or as a result of a
taking under the power of eminent domain, then Subtenant will be entitled to a
rent abatement calculated by multiplying the area of the Premises made
untenantable by the Rent per square foot payable from time to time during the
period of the abatement. If the Prime Lease imposes on Sublandlord the
obligation to repair or restore leasehold improvements or alterations, Subtenant
will be responsible for repair or restoration of leasehold improvements or
alterations, subject to the terms of the Prime Lease.
     16. ALTERATIONS. Subtenant may not make any alterations in or additions to
the Premises (“Alterations”) if to do so would constitute a default under the
Prime Lease. If Subtenant’s proposed Alterations would not constitute a default
under the Prime Lease, Sublandlord’s consent thereto will nonetheless be
required, but Sublandlord’s consent to such Alterations may not be unreasonably
withheld, delayed or conditioned, and if Sublandlord consents thereto,
Sublandlord will use reasonable efforts (at Subtenant’s sole cost) to obtain the
consent of Prime Landlord, if such consent is required under the Prime Lease. If
Alterations by Subtenant are permitted or consented to as aforesaid, Subtenant
must comply with all of the covenants of Sublandlord contained in the Prime
Lease pertaining to the performance of such Alterations. In addition, Subtenant
shall indemnify, defend and hold harmless Sublandlord against liability, loss,
cost, damage, liens and expense imposed on Sublandlord arising out of the
performance of Alterations by Subtenant.
     17. SURRENDER. At the expiration or termination of this Sublease or of the
Subtenant’s right to possession of the Premises, Subtenant will at once
surrender and deliver the Premises, together with their improvements, to
Sublandlord in good condition and repair, reasonable wear and tear excepted;
conditions existing because of Subtenant’s failure to perform maintenance,
repairs or replacements as required of Subtenant under this Sublease shall not
be

6



--------------------------------------------------------------------------------



 



deemed “reasonable wear and tear”. The improvements to be surrendered and
delivered include all plumbing, lighting, electrical, heating, cooling and
ventilating fixtures and equipment, as well as fixed partitioning, drapery, wall
covering and paneling, built-in cabinet work and carpeting installations.
Subtenant must deliver to Sublandlord ail keys, lock combination and key card
access information as to the Premises. All Alterations to the Premises made by
Subtenant will become a part of and will remain upon the Premises without
compensation to Subtenant.. Subtenant must remove all or any portion of the
Alterations made by Subtenant which Prime Landlord will require Sublandlord to
remove under the Prime Lease. If Subtenant is required to remove Alterations,
Subtenant must restore the Premises to a condition reasonably similar as prior
to the making of the Alteration and as required under the Prime Lease, repairing
any damage resulting from the removal or restoration. If Subtenant does not
remove the Alterations in accordance with this Section, Sublandlord may remove
the Alterations (and repair any damage occasioned thereby) and dispose of them,
and Subtenant must pay the costs of the removal, repair, and disposal on demand.
As between Sublandlord and Subtenant, Subtenant will not be required to remove
any Alterations performed by Sublandlord prior to the Commencement Date or to
restore the Premises to their condition prior to the making of those
Alterations. If, however, the Sublease Term expires at or about the date of the
expiration of the Prime Lease, and if Sublandlord is required under the Prime
Lease to remove any Alterations performed prior to the Commencement Date,
Subtenant will permit Sublandlord, upon notice, to enter the Premises for a
reasonable period of time prior to the expiration of the Sublease Term, subject
to such conditions as Subtenant may reasonably impose, for the purpose of
removing its Alterations and restoring the Premises as required.
     18. REMOVAL OF SUBTENANT’S PROPERTY. Prior to the expiration or earlier
termination of the Sublease, Subtenant must remove all of its contents,
including trade fixtures, machinery, equipment, furniture and furnishings
(“Personalty”). Subtenant must repair any damage to the Premises or Building
resulting from the removal and restore the Premises to a reasonably similar
condition as prior to their installation and as required under the Prime Lease.
If Subtenant does not remove the Personalty on or before the expiration date or
earlier termination date of the Sublease, Sublandlord may, at its option, remove
them (and repair any resulting damage) and store, dispose of or deliver the
Personalty to any other place of business of Subtenant, and Subtenant will pay
the cost to Sublandlord on demand, or Sublandlord may treat the Personalty as
having been conveyed to Sublandlord with this Sublease as a Bill of Sale,
without further payment or credit by Sublandlord to Subtenant.
     19. HOLDING OVER. Subtenant will have no right to occupy the Premises or
any portion thereof after the expiration of this Sublease or after termination
of this Sublease or of Subtenant’s right to possession in consequence of an
Event of Default hereunder. In the event Subtenant or any party claiming by,
through or under Subtenant holds over, Sublandlord may exercise any and all
remedies available to it at law or in equity to recover possession of the
Premises. Additionally, Subtenant acknowledges that its holdover under this
Sublease (or the holdover of any party claiming by, though or under Subtenant)
will result in Sublandlord holding over under the Prime Lease, and in that
event, Subtenant shall indemnify, defend and hold Sublandlord harmless from and
against all damages and holdover rental obligations payable by Sublandlord to
Prime Landlord by reason of such holdover. For each month or partial month

7



--------------------------------------------------------------------------------



 



that Subtenant or any party claiming by, through or under Subtenant holds over,
Subtenant must pay, as minimum damages and not as a penalty, monthly rental at a
rate equal to double the rate of Base Rent and Additional Rent payable by
Subtenant immediately prior to the holdover. The acceptance by Sublandlord of
any lesser sum shall be construed as payment on account and not in satisfaction
of damages for such holding over. Subtenant’s obligations under this section
will survive termination of this Sublease.
     20. ENCUMBERING TITLE. Subtenant may not do anything which may encumber the
title of Prime Landlord in and to the Building or the Land, nor may the interest
or estate of Prime Landlord or Sublandlord be subject to any claim by way of
lien or encumbrance caused by Subtenant. Any claim to, or lien upon, the
Premises, the Building or the Land arising from any act or omission of Subtenant
will accrue only against the subleasehold estate of Subtenant and will be
subordinate to the rights of Prime Landlord in and to the Building and the Land
and the interest of Sublandlord in the premises leased pursuant to the Prime
Lease. Specifically, Subtenant may not permit the Premises, the Building or the
Land to become subject to any mechanics’ lien on account of labor or material
furnished to Subtenant or claimed to have been furnished to Subtenant in
connection with work of any character performed or claimed to have been
performed on the Premises by or at the direction or sufferance of Subtenant,
provided, however, that if permitted under the Prime Lease, Subtenant will have
the right to contest in good faith if done with reasonable diligence, the
validity of any lien or claimed lien if Subtenant gives to Prime Landlord and
Sublandlord such security as may be deemed satisfactory to them to assure
payment and to prevent any sale, foreclosure, or forfeiture of the Premises, the
Building or the Land by reason of non-payment. On final determination of the
lien or claim of lien, Subtenant must immediately pay any judgment rendered,
with all costs and charges, and must have the lien released and any judgment
satisfied.
     21. INDEMNITY. Subtenant agrees to indemnify Sublandlord and hold
Sublandlord harmless from all losses, damages, liabilities and expenses which
Sublandlord may incur, or for which Sublandlord may be liable to Prime Landlord
or other party, arising from the acts or omissions of Subtenant or occurrences
in the Premises, including without limitation those which are the subject matter
of any indemnity or hold harmless of Sublandlord to Prime Landlord under the
Prime Lease.
     22. SUBLANDLORD’S RESERVED RIGHTS. Sublandlord reserves the right, on
reasonable prior notice during regular business hours, to inspect the Premises,
or to exhibit the Premises to persons having a legitimate interest at any time
during the Sublease Term.
     23. DEFAULTS. Subtenant agrees that any one or more of the following events
will be considered Events of Default:

  A.   Subtenant is alleged to be an involuntary bankrupt in a petition or
answer filed against Subtenant asking reorganization or liquidation of Subtenant
under the Federal bankruptcy laws as now or hereafter amended, or under the laws
of any State, and any such filing has not been dismissed within ninety (90) days
from the date of such filing; or

8



--------------------------------------------------------------------------------



 



  B.   Subtenant files, or admits the jurisdiction of the court and the material
allegations contained in, any petition in bankruptcy, or any petition pursuant
or purporting to be pursuant to the Federal bankruptcy laws now or hereafter
amended, or Subtenant institutes any proceedings for relief of Subtenant under
any bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangements, composition or
extension, the occurrence of which prevents Subtenant from meeting its
obligations hereunder; or     C.   Subtenant makes an assignment for the benefit
of creditors or applies for or consents to the appointment of a receiver for
Subtenant or any of the property of Subtenant, the occurrence of which prevents
Subtenant from meeting its obligations hereunder; or     D.   Subtenant publicly
admits in writing its inability to pay its debts as they become due; or     E.  
The Premises are levied on by any revenue officer or similar officer; or     F.
  A decree or order appointing a receiver of the property of Subtenant is made
and such decree or order is not vacated, stayed or set aside within ninety
(90) days from the date of entry or granting thereof; or     G.   Subtenant
abandons the Premises during the Sublease Term; or     H.   Subtenant defaults
in any payment of Rent required to be made by Subtenant hereunder when due as
herein provided and such default continues for five (5) days after notice; or  
  I.   Subtenant defaults in securing insurance or in providing evidence of
insurance as set forth in Section 11 of this Sublease or defaults with respect
to lien claims as set forth in Section 20 of this Sublease and either such
default continues for five (5) days after notice; or     J.   Subtenant, by its
act or omission to act, causes a default under the Prime Lease and such default,
if curable, is not cured within the time, if any, permitted for such cure under
the Prime Lease; or     K.   Subtenant defaults in any of the other covenants
and agreements herein contained to be kept, observed and performed by Subtenant,
and such default continues for thirty (30) days after notice; or     L.   The
occurrence of any other event or circumstance denominated an “Event of Default”
in this Sublease.

9



--------------------------------------------------------------------------------



 



     24. REMEDIES. Upon the occurrence of any one or more Events of Default,
Sublandlord may exercise any remedy against Subtenant which Prime Landlord may
exercise for default by Sublandlord under the Prime Lease. Failure by
Sublandlord to perform any of its obligations under this Sublease and
continuation of such failure for 30 days after notice from Subtenant of
Sublandlord’s breach will constitute a default by Sublandlord. Upon the
occurrence of any such default, Subtenant may, at its option, exercise any and
all remedies available to Subtenant in equity or law.
     25. NOTICES AND CONSENTS. All notices, demands, requests, consents,
approvals, agreements or other communications (“Communications”) which may or
are required to be given by either party to the other must be in writing and
will be deemed given when received or refused if sent by United States
registered or certified mail, postage prepaid, return receipt requested or if
sent by overnight commercial courier service (a) if to Subtenant, addressed to
Subtenant at Subtenant’s Address or at such other place as Subtenant may from
time to time designate by notice to Sublandlord or (b) if to Sublandlord,
addressed to Sublandlord at Sublandlord’s Address or at such other place as
Sublandlord may from time to time designate by notice to Subtenant. Each party
agrees promptly to deliver a copy of each Communication from the other party to
Prime Landlord, and promptly to deliver to the other party a copy of any
Communication received from Prime Landlord either asserting a breach of the
Prime Lease or pertaining to a matter which reasonably could materially and
adversely affect the other party’s rights and obligations under the Sublease or
Prime Lease. The copies must be delivered by commercial courier for delivery on
the next business day.
     26. PROVISIONS REGARDING SUBLEASE. This Sublease and all the rights of
parties hereunder are subject and subordinate to the Prime Lease. If the Prime
Lease terminates before the expiration of the term of this Sublease, Sublandlord
will not be liable to Subtenant for any damages arising out of such termination,
unless such termination results from a default by Sublandlord under the Prime
Lease. Each party agrees that it will not, by its act or omission to act, cause
a default under the Prime Lease. In furtherance of the foregoing, the parties
hereby confirm, each to the other, that it is not practical in this Sublease
agreement to enumerate all of the rights and obligations of the various parties
under the Prime Lease and specifically to allocate those rights and obligations
in this Sublease agreement. Accordingly, in order to afford to Subtenant the
benefits of this Sublease and of those provisions of the Prime Lease which by
their nature are intended to benefit the party in possession of the Premises,
and in order to protect Sublandlord against a default by Subtenant which might
cause a default or event of default by Sublandlord under the Prime Lease:

  A.   Provided Subtenant timely pays all Rent when and as due under this
Sublease, Sublandlord will pay, when and as due, all base rent, additional rent
and other charges payable by Sublandlord to Prime Landlord under the Prime
Lease;     B.   Sublandlord will perform its covenants and obligations under the
Prime Lease which do not require for their performance possession of the
Premises

10



--------------------------------------------------------------------------------



 



      and which are not otherwise to be performed hereunder by Subtenant on
behalf of Sublandlord.     C.   Subtenant will perform all affirmative covenants
and will refrain from performing any act which is prohibited by the negative
covenants of the Prime Lease, where the obligation to perform or refrain from
performing is by its nature imposed upon the party in possession of the
Premises. If practicable, Subtenant will perform affirmative covenants which are
also covenants of Sublandlord under the Prime Lease at least five (5) days prior
to the date when Sublandlord’s performance is required under the Prime Lease.
Sublandlord will have the right to enter the Premises to cure any default by
Subtenant under this Section.     D.   Sublandlord will not agree to an
amendment to the Prime Lease,, unless Sublandlord first obtains Subtenant’s
prior approval thereof, which consent may not be unreasonably withheld,
conditioned or delayed.     E.   Sublandlord hereby grants to Subtenant the
right to receive all of the services and benefits with respect to the Premises
which are to be provided by Prime Landlord under the Prime Lease. Sublandlord
will have no duty to perform any obligations of Prime Landlord which are, by
their nature, the obligation of an owner or manager of real property. For
example, Sublandlord will not be required to provide the services or repairs
which the Prime Landlord is required to provide under the Prime Lease.
Sublandlord will have no responsibility for or be liable to Subtenant for any
default, failure or delay on the part of Prime Landlord in the performance or
observance by Prime Landlord of any of its obligations under the Prime Lease,
nor will such default by Prime Landlord affect this Sublease or waive or defer
the performance of any of Subtenant’s obligations hereunder except to the extent
that such default by Prime Landlord excuses performance by Sublandlord, under
the Prime Lease. Notwithstanding the foregoing, the parties contemplate that
Prime Landlord will, in fact, perform its obligations under the Prime Lease and
in the event of any default or failure of such performance by Prime Landlord,
Sublandlord agrees that it will, upon the specific written request of Subtenant,
make demand upon Prime Landlord to perform its obligations under the Prime Lease
and, provided that Subtenant specifically agrees to pay all costs and expenses
of Sublandlord and provides Sublandlord with security reasonably satisfactory to
Sublandlord to pay such costs and expenses, Sublandlord will take appropriate
legal action to enforce the Prime Lease.

     27. ADDITIONAL SERVICES. Sublandlord will cooperate with Subtenant to
request Prime Landlord to provide services required by Subtenant in addition to
those otherwise required to be provided by Prime Landlord under the Prime Lease.
Subtenant must pay Prime Landlord’s

11



--------------------------------------------------------------------------------



 



charge for such services promptly after having been billed therefor by Prime
Landlord or by Sublandlord. If at any time a charge for such additional services
is attributable to the use of such services both by Sublandlord and by
Subtenant, the cost thereof will be equitably divided between Sublandlord and
Subtenant.
     28. PRIME LANDLORD’S CONSENT. This Sublease and the obligations of the
parties under it are expressly conditioned upon Sublandlord’s obtaining Prime
Landlord’s written consent to this Sublease. Subtenant will promptly deliver to
Sublandlord any information reasonably requested by Prime Landlord (in
connection with Prime Landlord’s approval of this Sublease) with respect to the
nature and operation of Subtenant’s business and/or the financial condition of
Subtenant. This Sublease and Prime Landlord’s consent hereto shall not
(a) create privity of contract between Prime Landlord and Subtenant; (b) be
deemed to have amended the Prime Lease in any regard (unless Prime Landlord has
expressly agreed to such amendment); or (c) be construed as a waiver of Prime
Landlord’s right to consent to any assignment of the Prime Lease by Sublandlord
or any further subletting of premises leased pursuant to the Prime Lease, or as
a waiver of Prime Landlord’s right to consent to any assignment by Subtenant of
this Sublease or any sub-subletting of all or any part of the Premises. If Prime
Landlord fails to consent to this Sublease within thirty (30) days after the
execution and delivery of this Sublease, either party has the right to terminate
this Sublease by giving written notice thereof to the other at any time
thereafter, but before Prime Landlord grants such consent.
     29. BROKERAGE. Each party warrants to the other that it has had no dealings
with any broker or agent in connection with this Sublease other than the Broker
as specified in Section 1(N), whose commission will be paid by Sublandlord
pursuant to the terms of a separate agreement. Each party covenants to pay, hold
harmless and indemnify the other party from and against any and all costs
(including reasonable attorneys’ fees), expense or liability for any
compensation, commissions and charges claimed by any other broker or other agent
with respect to this Sublease or the negotiation thereof on behalf of such
party.
     30. FORCE MAJEURE. Neither party will be deemed in default with respect to
any of the terms, covenants and conditions of this Sublease if that party’s
failure to timely perform same is due in whole or in part to any strike,
lockout, labor trouble (whether legal or illegal), civil disorder, failure of
power, restrictive governmental laws and regulations, riots, insurrections, war,
shortages, accidents, casualties, acts of God, delays caused directly by the
other party or its agents, employees and invitees, or any other cause beyond the
reasonable control of Sublandlord.
     31. ATTORNEYS’ FEES. In case of any litigation concerning this Sublease,
the prevailing party will be entitled to recover from the losing party costs and
reasonable attorneys’ fees through all appeals.
     32. PARKING. To the extent transferable and subject to any necessary
approval of the Prime Landlord, Subtenant will be entitled to its pro rata share
of the designated and undesignated parking spaces to which Sublandlord is
entitled under the Prime Lease, subject to and in accordance with the terms and
conditions governing parking under the Prime Lease and subject to Subtenant
paying to Sublandlord the fees for such parking spaces pursuant to the Prime
Lease. Subtenant’s

12



--------------------------------------------------------------------------------



 



pro rata share will be equal to seventy four percent (74%), dividing the
rentable area of the Premises by the rentable area of the premises leased by
Sublandlord from Prime Landlord pursuant to the Prime Lease. In the event the
rentable area of the Premises or the area of the premises leased pursuant to the
Prime Lease change during the Sublease Term, then this pro rata share is to be
recalculated.
     33. NO PERSONAL LIABILITY. The term “Sublandlord” as used in this Sublease
will, to the extent relating to any covenants or obligations to be performed on
the part of Sublandlord and any liability of Sublandlord arising hereunder, be
limited to mean and include only the owner or owners at the time in question of
Sublandlord’s leasehold created under the Prime Lease (the “Leasehold”).
Subtenant acknowledges and agrees, for itself and its successors and assigns,
that no trustee, director, officer, employee or agent of Sublandlord will be
personally liable for any of the terms, covenants, or obligations of Sublandlord
hereunder, and Subtenant will look solely to Sublandlord’s interest in the
Leasehold (including rents due under this Sublease) for the collection of any
judgment (or enforcement of any other judicial process) requiring the payment of
money by Sublandlord with respect to any of the terms, covenants and conditions
of the Sublease to be observed or performed by Sublandlord and no other property
or assets of Sublandlord will be subject to levy, execution or other enforcement
procedures for the satisfaction of any obligation due Subtenant or its
successors or assigns.
     34. ESCROW OF CERTAIN PAYMENTS. Sublandlord and Subtenant have appointed
Regions Bank as Escrow Agent (“Escrow Agent”) to hold certain sums in accordance
with this Section and the Escrow Agreement attached hereto as Exhibit D. In
accordance with Section 5 above, no later than delivery of possession of the
Premises to Subtenant, Subtenant will deliver to Escrow Agent the sum of
$136,000. Additionally, Subtenant will pay to Escrow Agent the first 4 monthly
installments of Base Rent together with Florida sales tax thereon (each
installment being $47,050.31, for an aggregate amount of $188,201.22). Except in
the event that the Sublease has terminated as a result of Sublandlord’s default
under the Prime Lease (not caused by Subtenant’s act or omission) within 2 years
after the Commencement Date, the escrowed funds, with all interest earned
thereon, will be paid to Sublandlord in 18 approximately equal monthly
disbursements, beginning on the first day of the calendar month occurring on or
after the second anniversary of the Commencement Date (so that if the
Commencement Date is May 15, 2009, payment of the escrowed funds to Sublandlord
will commence May 15, 2011). If the Sublease terminates as a result of
Sublandlord’s default under the Prime Lease (not caused by Subtenant’s act or
omission), the escrowed funds will be promptly paid to Subtenant to be applied
to damages suffered by Subtenant as a result of such termination, and Subtenant
will furnish to Sublandlord a detailed accounting of the application of those
funds to Subtenant’s damages. If it is ultimately determined that the escrowed
funds delivered to Subtenant exceed the actual damages suffered by Subtenant as
a result of such Sublease termination (the “Excess Payment”), then Subtenant
will promptly pay to Sublandlord the amount of the Excess Payment together with
interest at the rate such funds would have earned had the funds remained in
escrow.
[EXECUTION ON FOLLOWING PAGE]

13



--------------------------------------------------------------------------------



 



     The parties have executed this Sublease the day and year first above
written.

              Signed in the presence of two witnesses:   SUBLANDLORD        
MUNICIPAL MORTGAGE & EQUITY, LLC    
 
           
(1) /s/ Kristopher Aaron Wiebeck
 
     Kristopher Aaron Wiebeck
           
(Print name signed above)
  By:   /s/ Jeff Muller
 
As its: SVP    
(2) /s/ Marie Crosby
      Jeff Muller    
 
         
Marie Crosby
      (Print name signed above)    
(Print name signed above)
           
 
            Signed in the presence of two witnesses:   SUBTENANT       WALTER
INVESTMENT MANAGEMENT CORP.    
 
           
(1) /s/ Amber L. Kneeland
           
 
         
Amber L. Kneeland
           
(Print name signed above)
  By:   /s/ Stuart D. Boyd
 
As its: Vice President    
(2) /s/ Christine J. John
      Stuart D. Boyd    
 
         
      Christine J. John
      (Print name signed above)    
(Print name signed above)
           

14



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
(FLOOR PLAN) [b76231b7623101.gif]

15



--------------------------------------------------------------------------------



 



EXHIBIT B
FURNITURE
Inventory for Suite 1100
68 work stations, 8x8 workstations. Each station contains:
Three sided work area
1 36” two-drawer lateral file
1 Rolling padded two-drawer file and storage area
1 Herman Miller office chair
2 Overhead storage bins, 48” each
44 private offices. This includes 35 L desks and nine back to front desks. Each
office contains:
2 drawer lateral file with book shelf, 30 “ wide
1 Herman Miller office chair
5 overhead storage bins with lower storage shelf
1 guest chair
1 fixed three-drawer storage and file area
There are an additional 15 guest chairs in various offices
There are an additional 10 2-drawers laterals and book cases in various offices
Conference rooms
1 large conference room table with 20 high back leather chairs
1 medium conference room with 10 high back leather chairs
5 small conference areas with tables and a of 39 rolling chairs
Miscellaneous Seating areas
4 wood/cloth guest chairs
2 wood side tables
2 glass side tables
5 mobile wire guest chairs
1 reception area coffee table
Kitchen/break areas (4)
3 built in microwave ovens
2 large refrigerators
3 ice machines
2 coffee bar tables with 4 seats
2 round break room tables
1 long break room table
14 plastic break room chairs

16



--------------------------------------------------------------------------------



 



Additional Storage
44 five-drawer lateral file cabinets, 40”
AV Equipment
Dell TV Screen
Pull down screen, automated
(2) Dell computer towers
(1) Dell Screen
(3) keyboards
(2) Sony DVD Players
(2) Sony VCRs
(1) Creston Equalizer
(2) Surge Protectors
(1) Armstrong Sound System
(1) In ceiling projector

17



--------------------------------------------------------------------------------



 



EXHIBIT C
LANDLORD’S CONSENT TO SUBLEASE
                                        , 2009

          TO:   MUNICIPAL MORTGAGE & EQUITY LLC (“Tenant” or “Master Tenant”)
 
  Attn: General Counsel    
 
       
RE:
  Master Lease:   That certain lease dated February 2, 2005, between Bayport
Plaza Investors LLC, a Delaware limited liability company (“Landlord”) of 242
Trumbull Street, Hartford, Connecticut 06103-1212, and Municipal Mortgage &
Equity, LLC, a Delaware limited liability company (“Tenant”) of 621 East Pratt
Street, Suite 300, Baltimore, MD 21202, and that certain Amendment to Lease
Agreement dated July 6, 2006, copies of which are attached hereto.
 
       
 
  Premises:   Approximately 33,909 rentable square feet of space in the Building
known as Bayport Plaza (“Property”), located at 3000 Bayport Drive, Tampa,
Florida 33607.
 
       
 
  Subtenant:   Walter Investment Management Corp., a Maryland corporation, its
subsidiaries and affiliates, with an address of 4211 W. Boy Scout Blvd., Tampa,
Florida 33607.
 
       
 
  Sublet Premises:   That portion of the Premises consisting of approximately
25,127 rentable square feet in the location set forth in Exhibit A attached
hereto.
 
       
 
  Sublease:   That certain Sublease dated April      , 2009, between Tenant and
Subtenant, a copy of which is attached hereto.

Dear                     :
Pursuant to Section 23 of the Master Lease, you, as Tenant under said Master
Lease, have requested the Landlord’s consent to sublease the Sublet Premises to
the Subtenant. We hereby consent to the Sublease of the Sublet Premises to the
Subtenant, upon the following express terms and conditions:
     1. The Sublease shall be subject and subordinate to the Master Lease and to
all of its terms, covenants, conditions, provisions and agreements, except as
set forth below. Master Tenant and Subtenant represent and warrant to Landlord
that (i) the copy of the Sublease attached hereto is true, complete and correct
and constitutes the entire agreement between the parties, and (ii) the Sublease
shall not be modified, terminated or amended without prior thirty (30) days
written notice to Landlord.

18



--------------------------------------------------------------------------------



 



     2. Subject to Section 5 below, the term of the Sublease shall automatically
terminate upon the termination of the Master Lease for any reason whatsoever,
including, without limitation, the termination of the Master Lease prior to the
expiration of the term thereof pursuant to a written agreement between Landlord
and Tenant.
     3. The Subtenant shall be bound by all of the terms, covenants, conditions,
provisions and agreements of the Master Lease with respect to the Sublet
Premises.
     4. Neither the Sublease nor this Consent shall:

  (a)   Release or discharge the Tenant from any liability, whether past,
present or future, under the Master Lease;     (b)   Operate as a consent or
approval by Landlord to any of the terms, covenants, conditions, provisions or
agreements of the Sublease, and Landlord shall not be bound thereby, except as
may be provided in Section 5 below;     (c)   Be construed to modify, waive or
affect any of the terms, covenants, conditions, provisions or agreements of the
Master Lease, or to waive any breach thereof, or any of Landlord’s rights as the
landlord thereunder, or to enlarge or increase Landlord’s obligations
thereunder; or     (d)   Be construed as a consent by Landlord to any further
subletting either by Tenant or by the Subtenant or to any assignment by Tenant
of the Master Lease, or assignment by the Subtenant of the Sublease, it being
clearly understood that this Consent shall not in any way be construed to
relieve Tenant or Subtenant of the obligation to obtain Landlord’s prior written
consent to any further subletting or assignment;     (e)   Obligate Landlord to
accept payments by or from Subtenant, except as may be provided in Section 5
below.

     5. (a) In an event of Default (as defined in the Master Lease) by Tenant
under the Master Lease, the rent due from the Subtenant under the Sublease shall
be deemed assigned to Landlord, and Landlord shall have the right, at any time,
upon such default at Landlord’s option, to give notice of such assignment to the
Subtenant, whereupon Subtenant shall pay all rent thereafter becoming due and
payable directly to Landlord. Landlord shall credit Tenant with any rent
received by Landlord, but the acceptance of any payment on account of rent from
the Subtenant shall not release Tenant from any liability under the Master
Lease. Upon the occurrence of a Tenant’s Default which would result in a
termination of the Master Lease, Landlord agrees to allow Subtenant, at
Subtenant’s option, to assume the Master Lease from Tenant upon the same terms
and conditions contained in the Master Lease, including, without limitation, the
assumption of the Master Lease with respect to the entire Premises. Subtenant
will provide notice to Landlord and Tenant of its intentions regarding
assumption of the Master Lease no later than ten (10) business days after
Subtenant’s receipt of notice of Tenant’s Default

19



--------------------------------------------------------------------------------



 



(“Subtenant’s Assumption Notice”). Should Subtenant fail to deliver the
Subtenant’s Assumption Notice within the foregoing fifteen (15) day business
period, Subtenant’s option to assume the Master Lease shall be deemed null and
void and of no further force and effect. Should Subtenant timely deliver
Subtenant’s Assumption Notice, no later than ten (10) business days after the
date of Subtenant’s Assumption Notice, Tenant shall assign the Master Lease to
Subtenant, Subtenant shall assume the Master Lease, and Landlord shall consent
to such assignment and assumption. Subtenant shall cure all of the Tenant’s
Defaults under the Master Lease no later than ten (10) business days after the
effective date of the assumption and, should Subtenant fail to cure such
defaults within such ten (10) business day period, then the assignment and
assumption of the Master Lease shall be deemed null and void and of no further
force and effect. Assumption of the Master Lease by Subtenant will not waive nor
release Tenant from any liability or claims arising from Tenant’s Default under
the Master Lease.
          (b) Notwithstanding Section 5.(a) above, any payment of rent from the
Subtenant directly to Landlord, or any other action by Subtenant, regardless of
the circumstances or reasons therefor, shall in no manner whatsoever be deemed
an attornment by Subtenant to Landlord in the absence of a specific written
agreement signed by Landlord to such effect. Landlord in its sole and absolute
discretion may at any time elect to have Subtenant attorn to Landlord or vacate
the Premises (unless Subtenant assumes the Master Lease in accordance with
Section 5.(a) above), by giving thirty (30) days advance written notice to
Subtenant. If Landlord elects to have Subtenant attorn to Landlord, such notice
shall state that Landlord is assuming Tenant’s position under the Sublease and
that Subtenant shall attorn to Landlord and be bound to Landlord under all the
terms, covenants and conditions of the Sublease for the balance of the Sublease
term and any extensions or renewals thereof which may then or later be in
effect, all with the same force and effect as if Subtenant had been the original
Tenant for the Sublet Premises under the Master Lease. Any attornment shall be
effective and self-operative without the execution of any further instruments.
          (c) In no event shall Landlord be (i) liable for any act or omission
by Tenant, (ii) subject to any offsets or defenses which Subtenant had or might
have against Tenant, (iii) obligated to recognize and credit Subtenant with any
security deposit or other payment has been remitted by Tenant to Landlord and
identified by Tenant (in writing) as being such security deposit or other
payment, (iv) obligated to perform or pay for the build-out of the Sublet
Premises, or (v) bound by any amendment to the Sublease not consented to by
Landlord, in writing.
     6. Tenant and Subtenant shall be and continue to be liable for the payment
of all bills rendered by Landlord, if any, for charges incurred by the Subtenant
for services and materials supplied to the Sublet Premises.
     7. This Consent is not assignable.
     8. All alterations, additions (electrical, mechanical or otherwise) or
physical changes to the Sublet Premises made by the Tenant shall be made only in
accordance with Section 12 of the Master Lease. In no event shall the Subtenant
have any right to make any alterations, additions or physical changes to the
Sublet Premises without Landlord’s prior written consent.

20



--------------------------------------------------------------------------------



 



The removal or any alterations, additions or changes to the Sublet Premises and
the repair of any damages caused by such removal shall be governed by Section 11
of the Master Lease.
     9. Nothing contained herein shall operate as a representation or warranty
by Landlord of any nature whatsoever.
     10. Except to the extent caused by the gross negligence or more culpable
conduct of Landlord, Tenant shall indemnify and hold harmless Landlord and
Landlord’s members, manager, partner, officers, directors and agents against and
from any and all claims arising from or related to the following:
(a) Subtenant’s use of the Sublet Premises or any activity done, permitted or
suffered by Subtenant in, on or about the Sublet Premises or the Property;
(b) any act or omission by Subtenant or Subtenant’s agents, advisors, employees,
partners, shareholders, directors, invitees or independent contractors
(collectively, “Subtenant’s Agents”) in connection with or related to the
Sublease, the Sublet Premises or the Property; (c) any Hazardous Material used,
stored, released, disposed, generated, or transported by Subtenant or
Subtenant’s Agent in, on or about the Sublet Premises, including without
limitation, any claims arising from or related to mold or to any Hazardous
Material investigations, monitorings, cleanup or other remedial action; and
(d) any action or proceeding brought on account of any matter referred to above.
If any action or proceeding is brought against Landlord by reason of any such
claim, upon notice from Landlord, Tenant shall defend the same at Tenant’s
expense with counsel reasonably satisfactory to Landlord. The obligations of
Tenant and Subtenant under this Section 10 shall survive any termination or
expiration of the Sublease or the Master Lease.
     11. Notwithstanding any provision to the contrary in the Sublease,
Subtenant shall, at Subtenant’s expense, with respect to the Sublet Premises,
secure and keep in force during the term of the Sublease such insurance as
required of Tenant under the Master Lease. Without limiting the generality of
the immediately preceding sentence, such policy or policies of insurance
(including the excess liability insurance policy) shall name Landlord and its
manager, investment adviser and lenders, if any, as additional insureds. A
certificate evidencing such insurance shall be delivered to Landlord promptly
after the date hereof.
     12. As required by Section 23 of the Master Lease, Tenant shall pay
Landlord, as Additional Rent, fifty percent (50%) of the excess of any rent and
additional rent payable by Subtenant, less (1) Base Rent plus Additional Rent
under the Lease allocable to the Premises (as defined herein) and
(2) Transaction Expenses (as defined in the Lease). Tenant shall pay such amount
to Landlord no later that fifteen (15) days after the rent and additional rent
payable by Subtenant has been collected by Tenant.
     13. This Consent may be executed in counterparts.
     14. This Consent shall be governed by and construed in accordance with the
laws of the State of Florida. In the event of a conflict between the terms and
provisions of this Consent and the Sublease, the Consent shall control. Terms
not defined in this Consent shall have the same meanings as in the Master Lease.

21



--------------------------------------------------------------------------------



 



     15. The terms and provisions of this Consent shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
     16. If any one or more provisions in this Consent shall be invalid, illegal
or unenforceable for any reason, the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     17. All out-of-pocket fees and costs (including attorney’s fees) incurred
by Landlord in connection with the Sublease and Landlord’s Consent thereto shall
be paid by Tenant promptly upon request by Landlord. In addition to the
foregoing fees and costs, Tenant shall pay to CLW Real Estate Services Group
(Landlord’s managing agent) the sum of $250.00 at the time of executing this
Consent as its usual and customary fee for this transaction.
     18. Landlord and Tenant each acknowledge and agree that as of the date of
its execution of this Consent (as indicated below the signature line hereto)
there exists, to each party’s actual knowledge, without investigation, no
default by either party in the performance of the obligations required of it
pursuant to the Master Lease.
     19. Tenant waives and releases any claim in the event that Subtenant makes
payment directly to Landlord in accordance with Section 5(a) above and shall
hold Subtenant harmless therefore.
     20. This Consent may not be modified or amended except by a writing
executed by all parties to the Consent.
     21. Landlord and Subtenant hereby mutually waive any claim against the
other and its agents for any loss or damage to any of their respective property
located on or about the Sublet Premises or the Building that is caused by or
results from perils covered by property insurance carried by the respective
parties, to the extent of the proceeds of such insurance actually received with
respect to such loss or damage, whether due to the negligence of the other party
or its agent(s). Each party shall immediately notify its insurer, in writing, of
these mutual waivers and have their insurance policies endorsed to prevent the
invalidation of the insurance coverage because of these waivers.
     22. Tenant and Subtenant hereby agree that Landlord shall not be liable for
any real estate transfer taxes, any leasing or brokerage commission, or other
amounts which may be due to a broker or agent with respect to the Sublease.
Tenant and Subtenant hereby jointly and severally indemnify Landlord against any
claims for such taxes or commissions which may be due as a result of the
transaction which is the subject of this Consent.
The execution of this Consent by Tenant and Subtenant shall evidence Tenant’s
and Subtenant’s joint and several confirmation of the foregoing conditions and
their agreement to be bound thereby and shall constitute Subtenant’s
acknowledgement that it has received a copy of the Master Lease.
This Consent shall expire automatically if a fully executed copy has not been
received by the Landlord on or before
                                                            , 2009.

22



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            LANDLORD:
 
            BAYPORT PLAZA INVESTORS LLC,
 
            a Delaware limited liability company
 
       
 
  By:   TPF Equity REIT Operating     Partnership LP, its sole member

         
 
  By:   TPF Equity REIT Operating Partnership
GP LLC, its general partner
 
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

              TENANT:
 
            Municipal Mortgage & Equity, LLC, a     Delaware limited liability
company
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Its:    
 
       
 
       
 
  Date:    
 
       
 
       
 
  SUBTENANT:    
 
            Walter Investment Management Corp., a     Maryland corporation
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Its:    
 
       
 
       
 
  Date:    
 
       

23



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF SUBLET PREMISES
(FLOOR PLAN) [b76231b7623102.gif]

24



--------------------------------------------------------------------------------



 



EXHIBIT D
ESCROW AGREEMENT
COLLATERAL DEPOSIT ESCROW AGREEMENT
     COLLATERAL DEPOSIT ESCROW AGREEMENT (the “Agreement”) executed this
                     day of April, 2009 (“Effective Date”) by and among
Municipal Mortgage & Equity, LLC (the “Secured Party”), a Delaware limited
liability company, Walter Investment Management Corp. (the “Depositor”), a
Maryland corporation, and REGIONS BANK, an Alabama banking corporation, as
escrow agent (“Escrow Agent”).
     WHEREAS, the Secured Party and the Depositor seek to appoint the Escrow
Agent to receive and hold certain monetary payments as collateral pursuant to
that certain Office Sublease (the “Sublease”) dated April                     ,
2009 by and between the Secured Party and the Depositor; and
     NOW, THEREFORE, in consideration of the promises and of the mutual
covenants contained herein, the parties hereto agree as follows:
     1. APPOINTMENT OF ESCROW AGENT. The Secured Party and the Depositor do
hereby appoint the Escrow Agent as escrow agent for the purposes described
herein.
     2. ACCEPTANCE OF APPOINTMENT BY ESCROW AGENT. The Escrow Agent does hereby
accept the appointment as escrow agent and agrees to act on the terms and
conditions described herein.
     3. ESCROW FUNDS. On or before the Commencement Date, as defined in the
Sublease, the Depositor will deliver to Escrow Agent the sum of $136,000.
Additionally, the Depositor will pay to Escrow Agent the first four (4) monthly
installments of Base Rent due under the Sublease together with Florida sales tax
thereon (each installment being $47,050.31, for an aggregate amount of
$188,201.22). All such amounts are referred to in this Agreement as “Escrow
Funds,” The Escrow Agent shall hold, maintain, invest, and secure the Escrow
Funds subject to the terms, conditions, and restrictions herein described.
Escrow Agent shall release Escrow Funds only in accordance with the instructions
as set forth in Exhibit “A”, or as otherwise expressly set forth in this
Agreement. The Escrow Agent will only release Escrow Funds which are “Collected
Funds”. For purposes of this Agreement, the term “Collected Funds” shall mean
all funds received by the Escrow Agent which have cleared normal banking
channels and are considered to be good funds.
     4. INVESTMENT AND MAINTENANCE OF ESCROW FUND. The Escrow Agent shall invest
and reinvest the Escrow Funds in the investment(s) set forth in Exhibit B or any
other investment which shall be requested in writing by both the Secured Party
and the Depositor and which shall be considered acceptable in the sole
discretion of the Escrow Agent. The Escrow Agent shall have sole discretion to
select the brokers, dealers or other traders of securities in connection with
the investment of the Escrow Funds. During the term of this

25



--------------------------------------------------------------------------------



 



Agreement the Escrow Agent shall provide the Secured Party and the Depositor
with written monthly statements containing the beginning balance of the Escrow
Funds, as well as all principal and income transactions for the statement
period. The Escrow Agent shall have the express authority to liquidate any and
all investments in whole or in part making up the Escrow Funds to make any and
all payments under this Agreement. In the event that any or all of the Escrow
Funds is of the type which cannot be invested or the Secured Party and the
Depositor expressly request in writing, that the Escrow Funds not be invested,
the Escrow Agent shall hold and maintain the Escrow Funds in the escrow account.
     5. LIABILITY OF ESCROW AGENT. The Escrow Agent shall not be liable for any
loss to Escrow Funds resulting from the
investment(s) enumerated in Exhibit “B” or any investment(s) requested in
writing by either the Depositor or the Secured Party. The Escrow Agent shall not
be liable for any (i) actions taken at the request of either the Depositor or
the Secured Party; (ii) inaction resulting from the failure of either the
Depositor or the Secured Party to provide the Escrow Agent with written
instructions as to investment directives; (iii) inaction resulting from the
exercise of the Escrow Agent’s sole discretion in the choice of requested
investments; or, (iv) any loss resulting from the liquidation of any
investment(s) prior to such investment’s maturity date for the purpose of making
required payments under this Agreement. The Escrow Agent shall not be held
liable for any actions taken in good faith reliance upon written instructions by
the Depositor and/or the Secured Party. The Escrow Agent shall not be liable for
any action or inaction taken in good faith, except that it may be held liable
for its own gross negligence or willful misconduct, if so determined by a court
of competent jurisdiction. Under no circumstances shall the Escrow Agent be held
liable for any special, indirect or consequential damages of any kind, even
though the Escrow Agent may have been placed on notice of the likelihood of such
loss.
     6. RIGHTS AND DUTIES OF ESCROW AGENT. This Agreement shall represent the
entire understanding of the parties hereto, and the Escrow Agent shall only be
required to perform the duties expressly described herein, and no further duties
shall be implied from this Agreement or any other written or oral agreement by
and between the Escrow Agent, the Depositor and the Secured Party made previous
or subsequent to this Agreement, unless such written amendment to this Agreement
is executed by all parties to this Agreement. The Escrow Agent may rely upon any
written instructions believed in good faith to be genuine when signed and
presented by the requesting party and shall not have a duty to inquire or
investigate the validity of any such written instruction. The Escrow Agent shall
not be required to solicit funds from either the Depositor or the Secured Party
in connection with this Agreement. The Escrow Agent shall be permitted to
execute any and all powers under this Agreement directly or through its agents
and/or attorneys, and shall be allowed to seek counsel from any professional
regarding the performance of this Agreement, which professionals shall be
selected at the sole discretion of the Escrow Agent. Should the Escrow Agent
become uncertain as to its duties under this Agreement, it shall be permitted to
immediately abstain from further action until such duties are expressly defined
in writing by the parties hereto, and shall only be required to protect and keep
the Escrow Funds in their current investment(s) until such time as a written
agreement among the parties is executed or a court of competent jurisdiction
shall render an order directing further action, or (b) to petition any court of
competent jurisdiction (by means of an interpleader action or other appropriate
action) for instructions regarding such uncertainty, and to pay all Escrow

26



--------------------------------------------------------------------------------



 



Funds into such court for holding and disposition. Upon release of Escrow Funds
to a court as provided in the preceding sentence or as set forth in Exhibit “A”
hereto, Escrow Agent shall be fully released from any and all further
obligations, except for the provision of written notice to the other parties to
this Agreement, setting forth in such notice the date of release of the Escrow
Funds, the party to whom released and the amount released, such notification to
be in the form of the Escrow Agent’s final monthly statement. Upon the release
of the Collateral and the above referenced notification, the Escrow Agent shall
be released from further obligations to any other party to this Agreement.
     7. TERM OF ESCROW AGREEMENT. The Agreement shall terminate on the date of
final disbursement of the Escrow Fund (the “Termination”), provided that any
claims by Escrow Agent against the Secured Party or the Depositor shall survive
the termination hereof.
     8. RESIGNATION AND SUCCESSION OF ESCROW AGENT. The Escrow Agent may resign
and be discharged of all duties and obligations under this Agreement by
providing fifteen (15) days written notice of such resignation to both the
Depositor and the Secured Party. If no successor escrow agent shall have been
named at the expiration of the fifteen (15) days notice period, the Escrow Agent
shall have no further obligations hereunder except to hold the Escrow Funds as a
depository. Upon notification by the Depositor and the Secured Party of the
appointment of a successor escrow agent, the Escrow Agent shall promptly deliver
the Escrow Funds and all materials and instruments in its possession which
relate to the Escrow Funds to such successor, and the duties of the resigning
Escrow Agent shall terminate in all respects, and it shall be released and
discharged from all further obligations herein. The Escrow Agent shall have the
right to withhold an amount equal to any amount due and owing the Escrow Agent,
plus any costs and fees incurred by the Escrow Agent in connection with the
formation, maintenance or termination of this Agreement. Any merger,
consolidation or the purchase of all or substantially all of the Escrow Agent’s
corporate assets resulting in a new corporate entity shall not be considered a
successor for the purposes of this Agreement, and the Escrow Funds shall be
transferred to such entity without written consent or further action under this
Agreement.
     9. TERMINATION OF ESCROW AGENT. The Escrow Agent may be discharged from its
duties under this Agreement upon thirty (30) days written notice from the
Depositor and the Secured Party and upon the payment of any and all costs and
fees due to Escrow Agent. In such event, the Escrow Agent shall be entitled to
rely upon written instructions from the Depositor and the Secured Party as to
the disposition and delivery of the Escrow Funds. Upon thirty (30) days after
receipt of such written notice of termination, if no successor has been named,
the Escrow Agent shall immediately cease further action under this Agreement and
shall have no further obligations hereunder except to hold the Escrow Funds as a
depository.
     10. TAXES. The Depositor and the Secured Party each represent that its
Taxpayer Identification Number (“TIN”) assigned by the Internal Revenue Service
(“IRS”) or any other taxing authority listed in Exhibit “D” is true and correct,
and that each will notify the Escrow Agent in writing immediately upon any
change to such number. Upon execution of this

27



--------------------------------------------------------------------------------



 



Agreement, the Depositor and the Secured Party shall provide the Escrow Agent
with a fully executed W-8 or W-9. All interest or other income earned under this
Agreement shall be allocated and/or paid as directed in writing by the parties
and reported as required. Taxes may be withheld by Escrow Agent as it determines
may be required by any law or regulation in effect at the time of the
distribution. In the absence of timely direction, all proceeds of the Escrow
Funds shall be retained as Escrow Funds and reinvested from time to time by the
Escrow Agent as provided in Section 4, Depositor and Secured Party each grant to
the Escrow Agent a right of set-off which may be exercised to pay any and all
taxes, whether federal, state or local, incurred by the investment of the Escrow
Funds. The Depositor and the Secured Party shall, jointly and severally,
indemnify and hold harmless the Escrow Agent against and in respect to liability
for taxes and/or any penalties or interest attributable to the investment of
Escrow Funds by Escrow Agent pursuant to this Agreement.
     11. FEES. Depositor and Secured party also agree to pay compensation for
the services rendered by the Escrow Agent under this Agreement to be allocated
equally between the parties. Compensation for services rendered by the Escrow
Agent shall be paid per the instructions set forth on Exhibit “C”, and Depositor
and Secured Party agree to each pay or reimburse the Escrow Agent one half of
all expenses and disbursements, including attorney’s fees and expenses, incurred
in connection with the preparation, execution, performance, delivery,
modification or termination of this Agreement. Prior to any final distribution,
the Escrow Agent shall be entitled to deduct any of its fees and expenses which
are then due and owing, anything herein to the contrary notwithstanding. In
addition to any other liens or security interest available to the Escrow Agent
under the applicable law, the Escrow Agent shall have a lien on the Escrow Funds
to secure the payment of any moneys that the other parties hereto owe the Escrow
Agent under the terms of this Agreement. Prior to any final distribution the
Escrow Agent shall be entitled to deduct from the Escrow Funds, any such monies
and any of its fees and expenses which are then due and owing.
     12. INDEMNIFICATION OF ESCROW AGENT. The Depositor and the Secured Party
shall jointly and severally indemnify, defend and hold harmless the Escrow Agent
and its directors, officers, agents and employees from all loss, liability or
expense arising from the execution and/or performance of this Agreement or the
undertaking of any instructions from the Depositor or the Secured Party
(specifically including failure by Escrow Agent to perform hereunder in
connection with Escrow Agent’s compliance with any laws or court orders that may
be imposed or enforced from time-to-time), except for those acts by the Escrow
Agent which shall constitute gross negligence or willful misconduct, and such
indemnification shall include attorney’s fees and expenses. The Escrow Agent’s
right of indemnification shall survive the resignation or termination of the
Escrow Agent and the termination of the duties described in this Agreement. The
Depositor and the Secured Party further grant the Escrow Agent a right of set-
off and a security interest against the Escrow Funds for the payment of any
claim for indemnification, expenses (including legal) or compensation due
hereunder.
     13. NOTICES. All communications, notices and instructions required herein
shall be in writing and shall be deemed to have been duly given if delivered by
hand or first class, registered or certified mail, return receipt requested,
postage prepaid, or by facsimile transmission if followed by letter and
affirmative confirmation of receipt is received (such

28



--------------------------------------------------------------------------------



 



facsimile notice to be effective on the date such affirmative confirmation of
receipt is received), or by overnight courier (such notice to be effective the
following business day if instructions to deliver such notice on the next
business day are given) and addressed as follows:

         
If to Escrow Agent:
  Regions Bank  
 
  Corporate Trust Department  
 
  1901 6th Avenue North, 28th Floor  
 
  Birmingham, Alabama 35203  
 
  Attn: Rebecca Brayman  
 
  205-264-5514 — Direct  
 
  205-264-5265 — Facsimile  
 
  rebecca,brayman@regions.com  
 
     
If to Secured Party:
  Municipal Mortgage & Equity, LLC  
 
  621 East Pratt Street, Suite 300  
 
  Baltimore, Maryland 21202  
 
  Attention: General Counsel  
 
  Phone: 443-262-2900  
 
  Fax: 410-727-5387
 
     
If to Depositor:
  Kimberly Perez, CFO  
 
  Walter Investment Management Corp.  
 
  3000 Bayport Drive, Suite 1100  
 
  Tampa, Florida 33607  
 
  Phone: (813) 871-4141  
 
  Fax:     (813) 871-4233

In the event the Escrow Agent shall receive such written instructions and shall
determine pursuant to its sole discretion that verification of such instructions
shall be required, then the Escrow Agent shall be permitted to seek confirmation
of such instructions by way of telephone contact to the author of such written
instructions. Verification of the instructions by the purported author of the
instructions called at the telephone number placed on the instructions shall
serve to verify such instructions.
     14. ASSIGNMENT. This Agreement shall not be assignable absent written
consent of the parties hereto. Any assignment absent written consent shall be
deemed void ab initio, except that the merger or acquisition of all or
substantially all the assets of the parties shall not require written consent,
but shall require written notice to all the parties hereto. Notwithstanding the
foregoing, all covenants contained in this Agreement by or on behalf of the
parties hereto shall bind and inure to the benefit of such parties and their
respective heirs, administrators, legal representatives, successors and assigns.

29



--------------------------------------------------------------------------------



 



     15. MODIFICATION OF AGREEMENT. This Agreement shall constitute the complete
and entire understanding of the parties hereto, and shall supersede any and all
prior agreements between or among them. The provisions of this Agreement shall
not be waived, modified, amended, altered or supplemented, in whole or in part,
except by a writing signed by all the parties hereto.
     16. CHOICE OF LAW. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without giving effect to the
conflict of laws principles thereof.
     17. FORCE MAJEURE. No party to this Agreement shall be liable to any other
party for losses arising out of, or the inability to perform its obligations
under the terms of this Agreement, due to acts of God, which shall include, but
shall not be limited to, fire, floods, strikes, mechanical failure, war, riot,
nuclear accident, earthquake, terrorist attack, computer piracy, cyber-terrorism
or other acts beyond the control of the parties hereto.
     18. USE OF REGIONS BANK NAME. No party to this Agreement shall, without the
prior written consent of the Escrow Agent, publish or print or cause to be
published or printed any printed or other material in any language, including
prospectuses, notices, reports, internet web sites and promotional material,
which mentions “Regions Bank” by name or logo or the rights, powers, or duties
of the Escrow Agent under this Agreement.
     19. EXECUTION. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but such counterparts together shall
constitute one and the same instrument. The effective date of this Agreement
shall be the date it is executed by the last party to do so.
     20. DISPUTE RESOLUTION. In the event of a dispute under this Agreement, at
Escrow Agent’s sole option, Escrow Agent may take either of the following
actions:
          a) Filing an interpleader or other action with a court of competent
jurisdiction; or
          b) Upon notice by Escrow Agent to the Depositor and the Secured Party,
all and any dispute and claim relating to any provision hereof or relating to or
arising out of this Agreement shall be settled by arbitration, in accordance
with the United States Arbitration Act (9 USC § 1 et seq.) and the commercial
arbitration rules of the American Arbitration Association. Judgment upon the
award of the arbitrator may be entered in any court having jurisdiction thereof.
The arbitration shall take place at a time noticed by the American Arbitration
Association regardless of whether one of the parties fails or refuses to
participate.
     21. SEVERABILITY. If any provision of this Agreement or the application
thereof to any party or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.

30



--------------------------------------------------------------------------------



 



     22. USA PATRIOT ACT. No party to this Agreement is (or will be) a person
with whom Escrow Agent is restricted from doing business with under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury of the United States of America (including, those persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons. In addition, the Secured Party and the Depositor hereby agree to
provide to Escrow Agent with any additional information that Escrow Agent deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities. The following
notification is provided to the Secured Party and the Depositor pursuant to
Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C. Section 5318 (“Patriot
Act”): IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.
     23. ILLEGAL ACTIVITIES. Escrow Agent shall have the rights in its sole
discretion to not accept appointment as escrow agent and reject funds and
collateral from the Depositor or the Secured Party in the event that Escrow
Agent has reason to believe that such funds or collateral violate applicable
banking practices or applicable laws or regulations, including but not limited
to the Patriot Act. In the event of suspicious or illegal activity and pursuant
to all applicable laws, regulations and practices, the other parties to this
Agreement will assist Escrow Agent and comply with any reviews, investigations
and examinations directed against the deposited Escrow Funds.
     24. REPRESENTATIONS and WARRANTIES. The Depositor and the Secured Party
respectively make the following representations and warranties to Escrow Agent:
     (i) It is duly organized, validly existing, and in good standing under the
laws of the state of its incorporation or organization, and has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.
     (ii) This Agreement has been duly approved by all necessary action,
including any necessary shareholder or membership approval, has been executed by
its duly authorized officers, and constitutes its valid and binding agreement
enforceable in accordance with its terms.
     (iii) The execution, delivery, and performance of this Agreement will not
violate, conflict with, or cause a default under its articles of incorporation,
articles of organization, bylaws, management agreement or other organizational
document, as applicable, any applicable law or regulation, any court order or
administrative ruling or decree to which it is a party or any of its property is
subject, or any agreement, contract,

31



--------------------------------------------------------------------------------



 



indenture, or other binding arrangement to which it is a party or any of its
property is subject.
     (iv) The applicable persons designated on Exhibit “D” hereto have been duly
appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any written directions, to amend, modify or
waive any provision of this Agreement and to take any and all other actions on
behalf of the Depositor and the Secured Party under this Agreement, all without
further consent or direction from, or notice to, it or any other party.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

                  REGIONS BANK, as Escrow Agent    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
  Date:        
 
     
 
   
 
                SECURED PARTY
Municipal Mortgage & Equity, LLC    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
  Date:        
 
     
 
   
 
                DEPOSITOR
Walter Investment Management Corp.    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
  Date:        
 
     
 
   

32



--------------------------------------------------------------------------------



 



Exhibit “A”
Escrow Agent shall pay over to Secured Party from the Escrow Funds, by wire
transfer or ACH as designated by the Secured Party of immediately available
funds to the bank account designated by Secured Party the amount of Three
Hundred Twenty-Four Thousand Two Hundred One Dollar and Twenty-Two Cents ($
324,201.00) in accordance with the following:
Except in the event that the Sublease has terminated as a result of Secured
Party’s default under the Prime Lease (not caused by Depositor’s act or
omission) within two (2) years after the Commencement Date, the Escrowed Funds
will be paid to Secured Party in eighteen (18)approximately equal monthly
disbursements, beginning on the first day of the calendar month occurring on or
after the second anniversary of the Commencement Date (so that if the
Commencement Date is May 15, 2009, payment of the escrowed funds to Secured
Party will commence May 15, 2011). If the Sublease terminates as a result of
Secured Party’s default under the Prime Lease (not caused by Depositor’s act or
omission), the escrowed funds, plus interest thereon, will be promptly paid to
Depositor via wire transfer into a bank account of Depositor’s designation.
The Commencement Date is defined as May 15, 2009 unless otherwise amended by the
parties in writing and the Escrow Agent is duly notified.

 



--------------------------------------------------------------------------------



 



Exhibit “B”
The Escrow Funds shall be invested in an interest-bearing money market account
unless otherwise instructed in writing by the Secured Party. Any interest earned
shall be disbursed to Secured Party within five (5) days after the expiration of
every calendar month. Fees associated with the monthly interest disbursements,
if any, shall be borne solely by the Secured Party.

 



--------------------------------------------------------------------------------



 



Exhibit “C”
Fee Schedule
These fees are based upon our current understanding of our duties under of the
above-referenced agreement. Regions Bank reserves the rights to adjust its fees
should its duties change under the agreement.

         
ACCEPTANCE FEE:
  $ 500.00    
ANNUAL ADMINISTRATION FEE:
  $ 1000.00    
TRANSACTION FEES:
  waived
 
LEGAL FEES:
  at cost, if any


INVESTMENT: An additional $500.00 fee will be added to the annual administration
fee of any account not using one of the investment vehicles used by Regions Bank
for its short-term investments.
     The Acceptance Fee and the Annual Escrow Fee are payable upon execution of
the escrow documents. In the event the escrow is not funded, the Acceptance Fee
and all related expenses, including attorneys’ fees remain due and payable, and
if paid, will not be refunded. Annual fees cover a full year in advance, or any
part thereof, and thus are not pro-rated in the year of termination. All other
fees, if any, will be billed to the client in arrears.

 



--------------------------------------------------------------------------------



 



Exhibit “D”
Secured Party

  1.   Taxpayer Identification Number:     52-1449733     2.   Company
Representative: The following individual/s is hereby designated as
representative of the Secured Party under the Agreement.

  Name:                                          Specimen Signature:
                                             Name:
                                         Specimen Signature:
                                        

Depositor

  1.   Taxpayer Identification Number:     80-0351147     2.   Company
Representative: The following individual/s is hereby designated as
representative of the Depositor under the Agreement.

  Name:                                          Specimen Signature:
                                             Name:
                                         Specimen Signature:
                                        

36